Case 2:18-cv-11273-MCA-LDW Document 1137 Filed 12/17/20 Page 1 of 1 PageID: 28628




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
                                    NEWARK VICINAGE

  OCCIDENTAL CHEMICAL CORPORATION                        )   Hon. Leda D. Wettre
                                                         )   Hon. Madeline Cox Arleo
         Plaintiff,                                      )
                                                         )   Civil Action No. 2:18-cv-11273
  v.                                                     )
                                                         )   NOTICE OF WITHDRAWAL OF
  21ST CENTURY FOX AMERICA, INC., et al.                 )   COUNSEL AND REQUEST TO
                                                         )   BE REMOVED FROM ECF
         Defendants.                                     )   SERVICE LIST

  TO:     The Clerk and all parties of record.

         PLEASE TAKE NOTICE that Christopher M. McDonald, Esquire, admitted pro hac

  vice, hereby requests leave to withdraw his appearance in the above captioned matter as

  common counsel for Defendants The Small Parties Group and requests to be removed from the

  list of ECF recipients in this matter. See Local Civ. R. 101.1(c)(5), 102.1.

  Dated: December 14, 2020                     /s/ Christopher M. McDonald________ _____
                                               Christopher M. McDonald (admitted pro hac vice)
                                               David R. Erickson, Esq. (admitted pro hac vice)
                                               Joseph H. Blum, Esq. (NJ Bar No. 010211984)
                                               Shook Hardy and Bacon
                                               2555 Grand Blvd.
                                               Kansas City, MO 64108
                                               Telephone: 816.474.6550
                                               cmcdonald@shb.com

                                               Common Counsel for the Small Parties Group

  It is SO ORDERED this ____ day of __________ 2020


  Hon. Leda D. Wettre, U.S.D.J.
